NATIONWIDE VARIABLE INSURANCE TRUST Templeton NVIT International Value Fund Supplement dated July 31, 2012 to the Summary Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the chart under the heading “Portfolio Management,” under the subheading “Portfolio Managers,” on page 3 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Cindy L. Sweeting, CFA Director of Portfolio Management and Executive Vice President, Templeton Since 1997 Peter Nori, CFA Executive Vice President, Templeton Since 1987 Antonio T. Docal, CFA Executive Vice President, Templeton Since 2001 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
